Smith, C. J.,
delivered the opinion of the court.
Appellant’s objection of the title of chapter 260, Laws of 1912, is ruled, against him by Mayor v. State, 102 Miss. 663, 59 So. 873, Ann. Cas. 1915A, 1213; University v. Waugh, 105 Miss. 623, 62 So. 827, L. R. A. 1915D, 588; and State v. Phillips, 109 Miss. 22, 67 So. 651, L. R. A. 1915D, 530. And there is no merit in his contention that the statute violates section 61 of the Constitution, for the legislature, by providing that the ■statutes therein dealt with should “be amended as follows,” manifestly ihtended that they should “be amended so as to read as follows.”
Conceding for the sake of the argument that the first ordinance was incomplete for the reason that it provides “that said paving be done with any one of the following materials, to wit, bitulithic, creosoted.-wooden blocks or vitrified brick,” this defect, if such it .was, was remedied by the ordinance adopted on August 9th providing that the paving be done with creosoted wooden blocks. Edwards House v. City of Jackson, 91 Miss. 429, 45 So. 14. It is true that no evidence of the publication of this second ordinance was introduced, but such evidence was unnecessary for the reason that the bill of complaint alleged its publication and this was not denied by the answer. If the first ordinance was incomplete, appellant had the statutory period after the publication of the second in which to file a protest -against the proposed improvement, and, as we understand the evidence, no protest was filed after the publication of either of the ordinances.
Appellant claims that he was deprived of his right to lay the pavement in front of his premises himself for the reason: First, that no notice was given him by the *731city so to do; and, second, that the thirty days permitted him by the statute in which to do the work was insufficient for that purpose. The statute does not require such notice, other than that contained in the publication of the ordinance, to he given, the provision relative thereto contained in section 3412 of the Code of 1906 not being brought forward therein, and whether the thirty days allowed property owners in which to make special improvements is a sufficient length of time to enable them so to.do is wholly immaterial for the reason that no duty is imposed upon the legislature by the Constitution to permit property owners to do such work themselves, so that such a provision could have been omitted altogether from the statute.
One of appellant’s contentions, as we understand the brief of his counsel, is that the reason he failed to protest against the laying of this pavement was that he thought the city intended to pay the entire expense thereof itself and charge no part thereof to the property owners, for the reason that it adopted an ordinance providing for the issuance of bonds for the purpose of obtaining money with which. to pay for improvements on several of its streets, among which was the one on which the property here in question is situated. He should not have been so misled, and therefore is entitled to no consideration on that account.

Affirmed.